Citation Nr: 9908831	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
November 1967.

In a rating action dated in November 1969, the Department of 
Veterans Affairs (VA) Regional Office in San Francisco, 
California (the RO)  established service connection for 
schizophrenia with a 100 percent disability rating effective 
July 1969.  In March 1977, the RO reduced the veteran's 
100 percent rating to 70 percent, effective in June 1977.  In 
December 1981, the RO reduced veteran's rating for service-
connected PTSD to 50 percent, effective from April 1982.  In 
August 1985, the RO reduced the disability evaluation for 
service-connected PTSD to 30 percent, effective from November 
1985.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 RO rating decision which 
denied entitlement to a disability evaluation in excess of 
30 percent for service-connected PTSD (previously 
characterized as paranoid schizophrenia).  In December 1997, 
the RO issued a rating action establishing a 50 percent 
disability evaluation for service-connected PTSD, effective 
from May 1992.  Because the veteran has indicated that he was 
seeking entitlement to a 100 percent evaluation, this was not 
considered a full grant of the claim and the veteran's appeal 
continued, pursuant to AB v. Brown, 6 Vet. App. 35 (1993).

In December 1998, the veteran testified at a Travel Board 
hearing in Oakland.  The Board member who presided at that 
hearing has since left the Board.  In February 1999 the 
veteran was offered the opportunity to testify at another 
Board hearing;  he declined in March 1999. 


The Board notes that during the course of this claim, the 
veteran also claimed that several prior RO decisions which 
resulted in the reduction of the evaluation of his service-
connected psychiatric disability were wrongly decided and 
were the result of clear and unmistakable error (CUE).  The 
veteran specifically noted that the March 1977 reduction of 
the original 100 percent rating to 70 percent, the 
December 1981 reduction from 70 percent to 50 percent, the 
August 1985 reduction from 50 percent to 30 percent and the 
January 1987 decision continuing the 30 percent evaluation 
were incorrect and based on CUE.  In November 1994, the RO 
denied the veteran's claim for CUE. 

The veteran disagreed with the RO's November 1994 denial of 
his CUE claim, but failed to submit a timely substantive 
appeal as to that issue.  Therefore, the issue of CUE is not 
before the Board for consideration at this time.  However, 
the Board notes that the veteran has recently presented 
argument relating to his claim that prior RO reductions in 
the rating of his service-connected psychiatric disorder were 
incorrect and the result of CUE.  The claim is therefore 
referred to the RO for appropriate action.

The Board notes that though the veteran claimed that the 
"BVA" decision of 1982 was the result of CUE, there is no 
evidence of record of any previous final Board action with 
respect to the veteran's claim.  Therefore, there is no basis 
on which to consider a claim of Board CUE.  See 38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 1998)


FINDING OF FACT

The veteran's service-connected PTSD is manifested by severe 
impairment of the ability to establish and maintain effective 
or favorable relationships with people outside his immediate 
family, so as to effectively prevent the veteran from 
securing substantially gainful employment.

CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 
4.7, 4.16(c), 4.132, Diagnostic Code (DC) 9411 (1996);  38 
C.F.R. § 4.130, DC 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected PTSD have increased in 
severity, and that he is entitled to an increased evaluation.  
The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The Board also notes that the regulations pertaining 
to PTSD were revised during the pendency of the veteran's 
claim.  PTSD is rated under the portion of the Rating 
Schedule that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. § 
4.130. 61 Fed. Reg. 52700 (Oct. 8, 1996).  Therefore, the 
veteran's claim for increased rating for PTSD will be 
evaluated under both the new and old law.

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:




General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70%  Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50%  Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30%  Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.

10%  Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

0%  There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 1991);  38 C.F.R. §§ 4.2, 4.6 (1998).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication;  persistent delusions of hallucinations;  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation;  neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10%  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0%  A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Pertinent Factual Background

The veteran's service records show that he completed two 
tours of duty in Vietnam.  Service connection for 
schizophrenia, undifferentiated type was established by a 
rating action dated in December 1969.  In November 1992, the 
San Francisco, California RO recharacterized the veteran's 
service-connected psychiatric disability as PTSD on the basis 
of recent medical records.  

In May 1992, the veteran submitted a claim for an increased 
evaluation for his service-connected psychiatric disorder.  
Treatment records show that in May 1992, the veteran was 
admitted to the VA Medical Center (VAMC) in Fresno, 
California for treatment of PTSD, anxiety disorder with 
agoraphobia and a history of polysubstance abuse, as well as 
for complaints of back pain. 

In October 1992, the veteran underwent a VA psychiatric 
evaluation, at which time the examiner noted the veteran's 
past history of psychiatric treatment and reported current 
symptoms including depression, dysphoria, constricted affect, 
signs of suicidal ideation without intent or plan, difficulty 
in maintaining interpersonal relationships due to easy 
irritability and difficulties getting along with authority 
figures, without signs of undue agitation or anger.  The 
veteran was noted to have maintained an ongoing relationship 
with his wife and children, though he reported that he did 
not feel comfortable in the presence of strangers or groups 
of people.  The examiner noted that the veteran's low back 
condition, for which he had recently undergone surgery, was a 
contributing factor in his total disability picture.  

In a statement dated in April 1993, the veteran contended 
that he was unemployable as a result of his service-connected 
psychiatric disorder, as it rendered him unable to function 
in an employment environment.

In October 1993, the veteran was treated at the VAMC Fresno 
for polysubstance abuse and detoxification, PTSD and panic 
disorder with agoraphobia.  He was reportedly suicidal and 
homicidal, as well as depressed and anxious.  He reported 
nightmares, intense anger, and self-isolation at home.  No 
back problems were identified.  During the course of his 23-
day treatment, his symptoms of depression and PTSD remitted.

In October 1993, the veteran underwent psychiatric testing 
and evaluation at the VAMC Fresno.  He reported homicidal 
ideation, reported being depressed with a feeling of being 
unable to cope with stress for many months.  He reported a 
10-year history of fear and nervousness when around more than 
a few people, requiring him to leave the room.  His history 
of post-service psychiatric treatment and complaints was 
reported, as was his history of alcohol and drug abuse.  He 
denied current use of either alcohol or illegal drugs.  He 
reported his post-service work history as including periods 
of 100 percent disability for psychiatric problems, and a 
period of training and work as a welder, which ultimately 
ended with his quitting employment due to problems 
interacting with others.  He also reported that after his 
back disability precluded his welding career, he was trained 
in computers, but did not pursue employment opportunities due 
to his psychiatric disorder.  The examiner noted the 
veteran's inability to cope with interpersonal relationships, 
his need to seek isolation, the disrupted quality of his 
thought processes, and evidence of suicidal and homicidal 
ideation.  The examiner stated Axis I diagnoses of PTSD, 
agoraphobia without a history of panic disorder, a history of 
polysubstance abuse and a severe major depressive episode.  A 
current Global Assessment of Functioning (GAF) of 50 was 
reported, with the reported highest GAF level in the past 
year of 45.

In April 1994, the veteran was admitted to VAMC Fresno for 
psychiatric treatment.  The discharge report stated Axis I 
diagnoses of delusional disorder, PTSD and current 
polysubstance abuse.  The veteran reported feeling nervous 
and depressed, with flashbacks and nightmares of his 
experiences in Vietnam.  He also complained of back pain.  He 
was noted to be suicidal and homicidal, as well as delusional 
with auditory and visual hallucinations at the time of 
admission.  On discharge, a GAF of 38 was assessed.

In August 1997, the veteran underwent a VA psychiatric 
evaluation.  The examiner recounted the veteran's history of 
military service, his history of his present complaints and 
his past psychiatric history.  The veteran reported that he 
could not stop thinking about the Vietnam war, that he 
reacted to stimuli reminding him of Vietnam, that he worried 
about being able to work, that he had daily episodes of 
anxiety, hypervigilance and paranoid ideation, and difficulty 
with concentration but not with memory.  He reported that he 
was depressed daily, with little relief.  He reported 
helplessness, hopelessness, anhedonia, decreased interest in 
daily activities and a loss of energy.  He denied current 
thoughts of suicide.  He reported continued complaints of 
nightmares and difficulty sleeping.  He reported spontaneous 
bouts of anger, sometimes accompanied by violent acting out, 
as well as recent homicidal thoughts.  

The veteran reported that he last worked in 1983 in a 
warehouse, but quit due to a back injury.  He reported 
spending much time with his wife, who had cancer, and 
admitted to a sense of estrangement and difficulty in showing 
loving feelings to his family.  He stated that he was not 
able to relate to people with whom he came in contact.  He 
denied current use of alcohol or drugs.  

The examiner noted that the veteran was well-groomed, had a 
sad anxious expression with a constricted , congruent affect.  
He was relevant and coherent without deviations to his 
speech.  The veteran's memory was grossly intact, he was 
oriented in four spheres, his concentration was not full, his 
judgment was grossly intact, his mood was anxious, and 
reality testing revealed paranoid ideations with associated 
ideas of reference.  The veteran denied current 
hallucinations or delusions.

The examiner stated that the veteran's level of functioning 
was characterized by "symptoms of PTSD and major depression 
of sufficient severity to significantly impair his abilities 
to adequately interact with others and adequately deal with 
normal daily stress".  The examiner noted that the veteran 
admitted that he originally stopped working as a result of a 
physical injury, and that he had recently recovered from a 
relapse of polysubstance abuse.  Nevertheless, the examiner 
stated that the current assessment was based on the veteran's 
being in recovery, and that any relapse would render the 
determination null and void.  The VA examiner stated Axis I 
diagnoses of PTSD, chronic moderate major depression, 
insomnia related to PTSD, and polysubstance abuse, in 
remission.  The examiner stated an Axis III diagnosis of low 
back pain.  A current GAF level of 50 was stated, with no 
specified determination as to the highest GAF level for the 
last year.

In October 1997, the veteran was treated in an in-patient 
treatment program for PTSD at the VAMC Palo Alto, California.  
He reported symptoms of depression, anxiety attacks, fear of 
being around and/or hurting other people, paranoia, 
flashbacks, nightmares, intrusive thoughts, inability to work 
with others, problems getting emotionally close with his 
family and auditory hallucinations.  He denied suicidal 
thoughts, crying episodes, ideas of reference, thought 
broadcasting, thought insertion or thought withdrawal.  He 
reported that he enjoyed his children and grandchildren, 
though few other things.  The examiner noted that the veteran 
was oriented in three spheres, was pleasant and cooperative, 
without looseness of associations, and exhibited good insight 
and judgment.  His dress and speech were appropriate, and he 
appeared to be cognitively intact.  

The veteran's course of hospitalization was interrupted by 
the terminal illness and death of his wife.  Following his 
return home to attend to his wife and her funeral, the 
veteran returned to the VAMC and completed the program.  The 
discharge report also noted that following treatment, the 
veteran reported that medication assisted his depression 
somewhat, that he had not had auditory hallucinations since 
his entrance into the program, but that his nightmares and 
anxiety attacks continued.  Discharge diagnoses of PTSD, 
major depressive disorder, history of polysubstance abuse 
were stated.  Low back pain was also noted.  During the 
course of the veteran's hospitalization, Axis I diagnoses of 
PTSD, moderate recurrent major depression, and alcohol and 
opioid dependence, both moderate and in full remission, were 
assessed.  An Axis V current GAF score of 40, with 40 being 
the high during the preceding year, was reported. 

In December 1998, the veteran testified before a Travel 
Section of the Board at the RO.  The veteran's representative 
stated that the veteran was severely disabled and unable to 
work as a result of his service-connected psychiatric 
disorder.  The veteran testified that following service, he 
obtained a certificate in welding and got a job as a welder.  
He testified that he was unable to get along with other 
workers, and that he did not want to socialize with his 
fellow employees.  When he did socialize, he found that he 
would get into trouble as a result.  He testified that as a 
result of his inability to cope with the stress of personal 
interaction at a job, he would quit and look for another job 
where he was not known.  He testified that the longest period 
that he ever worked (at one job) was eight months, and that 
thereafter, he jumped from one job to another.  He also 
testified that this difficulty at work caused problems with 
his family.  He testified that he last worked in 1983, as a 
welder, and that he quit because he was unable to work with 
people.

The veteran testified that he did not like to leave the 
house, and that when his family invited company, he would 
retreat to his room.  He denied having any friends.  He 
denied going to movies or to the grocery store.  He testified 
that he stayed at home with his grandchildren.  He testified 
that he thought he could work if he could be secluded in an 
office without other people around.

The veteran testified that he was taking medication 
prescribed by the VA, but that he sometimes ran out of 
medication.  He testified to having periods of anxiety 
attacks, nightmares and trouble sleeping.  He also testified 
that he did not feel that his condition was improving at all 
over the course of the years since service, and that though 
he had tried to combat his symptoms with drugs and alcohol, 
these did not help.  He testified that he was no longer using 
any drugs or alcohol.

Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany, 9 Vet. App. 518, 519.

In evaluating the veteran's service-connected PTSD, the Board 
is obligated evaluate his condition under both the old 
criteria and the new.  See Karnas, supra. The December 1997 
rating action and the April 1998 supplemental statement of 
the case reflect that both sets of rating criteria were 
applied to the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Old Criteria

With respect to the rating criteria in effect at the time the 
veteran's claim was initiated and until November 6, 1996, the 
Board finds that the veteran meets the criteria for a 
70 percent evaluation.  The evidence of record confirms that 
the veteran has reported on-going problems with respect to 
inter-personal relationships, and that he chooses to avoid 
contact with individuals outside of his immediate family.  
The Board notes that the veteran has reported having positive 
relationships with his children and grandchildren, and that 
he and his wife were married for many years, until her death 
in 1997.  The Board also notes that recent in-patient VAMC 
reports show that the veteran was able to interact with other 
patients and staff while being treated for psychiatric 
disabilities.  Nevertheless, the Board finds that the 
overwhelming evidence of record shows that the veteran has 
exhibited a severe impairment of interpersonal relationships, 
which has resulted in a pattern of self-isolation and 
avoidance of public places and large groups.  The veteran's 
GAF level  was most recently evaluated in August 1997 to be 
50, which is reflective of a serious impairment in social or 
occupational functioning.

The evidence of record also indicates that this inability to 
interact with people is a major element of his inability to 
obtain or retain employment.  The Board is cognizant of the 
fact that the veteran originally ceased his employment as a 
welder because of an industrial injury to his back.  However, 
the most current medical evidence of record does not indicate 
that the veteran's back injury is the sole element affecting 
his current reported unemployability.  Rather, though low 
back pain has been identified on recent examinations, the 
Board finds adequate evidence of record to support a finding 
that the veteran's service-connected psychiatric disorder is 
sufficiently severe so as to render him effectively 
unemployable.

The Board also notes that the veteran has a history of 
polysubstance abuse with numerous relapses, which has not 
been diagnosed as part of his service-connected psychiatric 
disability.  However, the most recent evidence of record 
shows significant psychiatric disability due to service-
connected conditions during a period of apparent sobriety.  
In particular, the Board notes the August 1997 conclusions of 
the VA psychiatric examiner specifically noted that the 
opinion as to the veteran's level of current disability was 
based on the veteran's symptoms during remission.  There is 
no medical evidence of record which specifically identifies 
any of the veteran's psychiatric symptoms as the exclusive 
result of substance abuse.  Therefore, the Board finds that 
the basis for the finding of entitlement to a 70 percent 
disability evaluation need not be distinguished from symptoms 
brought on by substance abuse.  

Though all of the veteran's psychiatric symptoms have not 
been demonstrated in all of the recent medical treatment 
records, there is substantial evidence of the incurrence of 
these symptoms in recent periods.  Furthermore, the Board 
recognizes that the all cases of disability evaluated under 
the same criteria in the Rating Schedule do not manifest 
themselves in the same way.  See 38 C.F.R. § 4.21 (1998).  
The Board again notes that the veteran's reported GAF scores 
of between 40 and 50 are consistent with a severe psychiatric 
disability. 

Pursuant to 38 C.F.R. § 4.16(c) (1996), where the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  This subsection of the 
regulation has been repealed, but was in effect at the time 
that the veteran brought his claim for an increased 
evaluation, therefore it is applicable here, pursuant to 
Karnas.  

Because the veteran's only service-connected condition is 
PTSD, which is now evaluated as 70 percent disability under 
the old criteria, and because this disability essentially 
precludes him from substantially gainful employment, the 
Board finds that a schedular evaluation of 100 percent is 
warranted under 38 C.F.R. § 4.16(c).

Accordingly, the Board finds that a 100 percent disability 
evaluation is warranted for the veteran's service-connected 
PTSD.

Additional Matters

Since the veteran has been assigned a 100 percent disability 
rating for PTSD under the old schedular criteria, discussion 
of the new schedular criteria is unnecessary.

The Board further notes that the veteran sought a 100 percent 
evaluation, and that he and his representative raised the 
issue of entitlement to an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1).  The Board finds that the veteran 
has received the maximum benefit allowed by the pertinent 
regulations, and that his request for an extraschedular 
evaluation is therefore moot. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 100 percent schedular evaluation for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The RO has since relocated to Oakland, California. 
  See the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS (4th ed.), Global Assessment of Functioning Scale.  Scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 are indicative of serious symptoms or serious impairment in social, 
occupational or school functioning.  A score of 40 is consistent with some impairment in reality testing or 
communication or major impairment in several areas, such as work or school, family relations, judgment, 
thinking or mood.  Cf. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

- 17 -


- 1 -


